Exhibit 10.2

 

SEVENTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Seventh Amendment to Amended and Restated Loan and Security Agreement (the
“Amendment”), is made and entered into as of October 2, 2013, by and between
SQUARE 1 BANK (“Bank”) and RALLY SOFTWARE DEVELOPMENT CORP. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of December 22, 2010 (as amended from time to time,
the “Agreement”). The parties desire to amend the Agreement in accordance with
the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1)             Section 6.2(d) of the Agreement is hereby amended and restated,
as follows:

 

(d)                                 Upon Borrower’s initial request for an
Advance under the Revolving Line and for so long as there are any outstanding
Advances under the Revolving Line, Bank (through any of its officers, employees,
or agents) shall have the right (unless an Event of Default has occurred and is
continuing) to inspect Borrower’s Books and to make copies thereof and to check,
test, inspect, audit and appraise the Collateral at Borrower’s expense (not to
exceed $2,500.00 USD) for such audit (unless an Event of Default has occurred
and is continuing) in order to verify Borrower’s financial condition or the
amount, condition of, or any other matter relating to, the Collateral.

 

2)             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.  Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

3)             Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment.

 

4)             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 

5)             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

a)             this Amendment, duly executed by Borrower;

 

1

--------------------------------------------------------------------------------


 

b)             payment of all Bank Expenses incurred through the date of this
Amendment, including any UCC, good standing or intellectual property search or
filing fees, which may be debited from any of Borrower’s accounts; and

 

c)              such other documents and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

RALLY SOFTWARE DEVELOPMENT

 

SQUARE 1 BANK

CORP.

 

 

 

 

 

By:

/s/ Kenneth Mesikapp

 

By:

/s/ Zack Mansfield

Name:

Kenneth Mesikapp

 

Name:

Zack Mansfield

Title:

CAO

 

Title:

VP

 

[Signature Page to Seventh Amendment to

Amended and Restated Loan and Security Agreement]

 

3

--------------------------------------------------------------------------------